Citation Nr: 0121275	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  98-04 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability prior to April 3, 2000.

2.  Entitlement to a rating in excess of 30 percent for a 
right knee disability from June 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1944.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied a rating in excess of 10 percent for 
the veteran's service-connected right knee disability.  By a 
June 2001 rating decision, and concurrent Supplemental 
Statement of the Case, the RO assigned a temporary total 
rating for the right knee disability, from April 3, 2000 to 
May 31, 2000, under the provisions of 38 C.F.R. § 4.30 
(2000), followed by a 100 percent schedular rating, from June 
1, 2000 to May 31, 2001, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255, followed by a 30 percent rating from June 1, 2001.

In view of the recent RO decision noted above, the issues 
that remain in appellate status are entitlement to a rating 
in excess of 10 percent for a right knee disability from 
December 27, 1996 (date of receipt of the veteran's increased 
rating claim) to April 2, 2000, and a rating in excess of 30 
percent from June 1, 2001.  The latter issue is addressed in 
the remand appended to this decision.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in September 1998, a 
transcript of which is of record.  Further, it is noted that 
the veteran had requested a personal hearing before a Member 
of the Board in conjunction with this appeal, and such a 
hearing was scheduled for June 2001.  However, the veteran 
failed to appear.  Therefore, his request for a hearing 
before a Member of the Board is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2000).

As an additional matter, the Board notes that the veteran has 
indicated in various statements and his personal hearing that 
he is entitled to a grant of service connection for a low 
back disorder.  Service connection was previously denied for 
this disability by a March 1995 rating decision.  Thus, it 
appears that the veteran wants to reopen this claim.  Since 
it does not appear that there has been a formal adjudication 
below regarding his attempt to reopen the veteran's low back 
claim, this matter is referred to the RO for clarification 
and any other action deemed appropriate.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's claim for a rating in excess of 10 percent 
prior to April 3, 2000, for his right knee disability has 
been completed.

2.  The medical evidence shows that, from December 27, 1996 
to April 2, 2000, the veteran's right knee disability was 
manifested by pain, arthritis, and resulting limitation of 
motion but, even when taking into consideration his 
complaints of knee pain, the objective medical evidence does 
not indicate limitation of flexion to 30 degrees or less, nor 
extension limited to 15 degrees or more.

3.  The medical evidence tends to show that, from December 
27, 1996 to April 2, 2000, the veteran's right knee 
disability was manifested by gait disturbance with mild 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, prior 
to April 3, 2000, for the veteran's right knee disability 
based upon arthritis and limitation of motion, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2000).

2.  The criteria for a separate rating of 10 percent, from 
December 27, 1996 to April 2, 2000, for the veteran's right 
knee disability, based upon recurrent mild instability, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2000); VAOPGCPREC 23-97 and 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (2000).

The Board also notes that the veteran's right knee is clearly 
manifested by arthritis/degenerative joint disease.  
Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.
Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.

Effective April 3, 2000, the veteran's right knee disability 
has been evaluated pursuant to the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5055, for total knee 
replacement.  Under this Code, a total evaluation of 100 
percent is given for the period of one-year following 
prosthetic replacement of the knee joint.  Thereafter, 
intermediate degrees of residual weakness, pain, or 
limitation of motion are to be rated by analogy to Diagnostic 
Codes 5256 (ankylosis of the knee); 5261 (limitation of 
extension); and 5262 (impairment of the tibia and fibula), 
with a minimum rating of 30 percent.  The next higher rating 
of 60 percent rating requires evidence of chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity. 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

With respect to the issue of entitlement to a rating in 
excess of 10 percent for a right knee disability prior to 
April 3, 2000, the Board finds that VA's duties under the 
VCAA have been fulfilled.  The record reflects that the RO 
accorded the veteran several examinations in relation to this 
claim, and advised the veteran of the evidence necessary to 
substantiate his claim, including the applicable criteria for 
a higher disability rating by the November 1997 Statement of 
the Case and the various Supplemental Statements of the Case.  
Further, the RO informed the veteran of the requirements of 
the VCAA by correspondence and a report of contact dated in 
April 2001.  Both the April 2001 report of contact, as well 
as correspondence dated in May 2001, reflect that the veteran 
informed the RO that he had no additional information or 
evidence to give in support of his claim.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, and that no additional 
assistance to the veteran is required with respect to the 
issue of entitlement to a rating in excess of 10 percent 
prior to April 3, 2000.  For the reasons stated below, the 
Board concludes that a remand is required regarding the issue 
of entitlement to a rating in excess of 30 percent from June 
1, 2001.


Background.  The veteran's service medical records reflect 
that he underwent surgery on his right knee in April 1943 due 
to osteochondritis, dissecans, cause undetermined.  On his 
December 1944 discharge examination, it was noted, in part, 
that he had a well-healed scar over the right knee.  Under 
the column for significant diseases, wounds, and injuries, it 
was stated that the right knee had constant aching; soreness 
inside of it all the time; and occasional sharp knee in the 
knee itself with no radiation.  It was further stated that 
this was the result of injury in 1939 with subsequent 
recurrent injuries.  His April 1943 knee surgery was also 
noted, including the fact that there had been no relief from 
surgery.

Service connection was granted for a right knee disability by 
a March 1945 rating decision.  At that time, the disability 
was identified as residuals, osteochondritis dissecans, right 
knee, operated; cicatrix, post-operative, right knee.

The veteran's initiated his current increased rating claim in 
December 1996.  In support of his claim he submitted a 
private medical statement from a A. G. H., MD, dated in 
December 1996.  Dr. H reported, in part, that the veteran 
currently experienced some intermittent swelling of the right 
knee.  While the knee had reasonably good range of motion, it 
had developed 2 degrees of varus and "apposed" to the normal 
5 degrees of valgus in the knee, this represented an increase 
from zero varus to 2 degrees of varus in the more recent 
pass.  Further, Dr. H noted that X-rays showed a 7 mm 
articular space on the lateral side of the knee, and less 
than a mm space on the medial side of the knee, so there had 
been further progression of the veteran's degenerative joint 
disease and medical compartment syndrome on the medial aspect 
of the right knee.  Dr. H also noted that the right knee 
measured 13 1/2 inches in circumference, while the left knee 
measured 14 inches in circumference.  Additionally, there was 
evidence of intermittent swelling.  

The veteran underwent a VA medical examination of his right 
knee in January 1997.  At this examination, the veteran 
reported he had some discomfort in the knee joint when he 
walked up to 1/2 mile to get the mail, and back.  His knee did 
not hurt when he was lying still, but it did hurt when he 
turned over in bed.  It was noted that the knee might swell 
with walking.  It was also noted that the veteran had had no 
procedures performed on the joint since his release from 
active duty.  Additional history included nocturnal awakening 
every night, approximately twice on average.  The veteran 
also reported that he had had to give up work as a mechanic 
on old cars and fixing machinery, and he indicated that the 
knee would begin to hurt as soon as he "weightbears."

On examination, the veteran was noted to have a well-healed 
scar on the right knee.  Range of motion was from zero to 140 
degrees.  Both knees measured 34 cm in circumference.  
However, his right thigh measured 41 cm compared to 44 cm on 
the left, and his right calf measured 30.5 cm compared to 31 
cm on the left.  There was no evidence for erythema, edema, 
or joint effusion.  Further, the veteran was able to squat 
down and arise to the standing position.  He had a negative 
anterior drawer's sign, a negative Lachman, and a negative 
McMurray's sign.  Also, he was found to have stable medial 
and lateral collateral ligaments.  There was nonspecific 
crepitance when evaluating for chondromalacia of the patella.  

X-rays taken of the right knee in conjunction with this 
examination noted that, since the last evaluation of March 
1995, there was persistent soft tissue calcification within 
the joint space, and, to a lesser degree, in the 
patellofemoral joint space.  Additionally, the medial joint 
space was found to be narrowed with bony sclerosis.  However, 
there was no significant bony proliferation.  It was also 
noted that there was an increase in soft tissue calcification 
in the posterior aspect of the joint.  Overall impressions 
were increased chondrocalcinosis, and questionable "CPPD."

Based on the foregoing, the examiner diagnosed right knee 
with degenerative changes radiographically and sequale of; 
discomfort, as described; loss of activities, as described; 
and a well-healed scar.

By the August 1997 rating decision, the RO confirmed and 
continued the assigned 10 percent rating for the veteran's 
right knee disability.  The veteran appealed this decision to 
the Board, contending that a higher rating was warranted.

In conjunction with the veteran's appeal, various private 
medical records were added to the file which, together, cover 
a period from 1963 to 1998.  Among other things, these 
records show treatment for right knee problems on various 
occasions, including complaints of pain.  For example, 
records dated in February 1997 note increasing right knee 
pain, pain with weightbearing, swelling on occasion, and pain 
which awakened the veteran at night when he turned over.  
Examination of the right knee showed a varus which was not 
correctable.  It was noted that the veteran had minimal pian 
on varus flexion.  Range of motion was from zero to 125 
degrees.  There was minimal swelling.  Further, the veteran 
was noted to have a well-healed median and parapatellar 
incision and 4+ pain on patellofemoral compression.  X-rays 
showed a slight lateral tilt to the veteran's patella, a 3 
degree varus alignment with collapse of the medial 
compartment, calcification in the lateral compartment, and 
calcification seen both anteriorly and posteriorly on lateral 
view.  Assessment was degenerative arthritis with varus, 
right knee.

At the September 1998 personal hearing, the veteran's 
representative contended that the veteran suffered from 
severe pain in and around the knee, that the joint felt like 
it might be inflamed, and that it was notably unstable.  The 
veteran testified that he could hardly walk on his knee 
anymore.  He noted that his knee hurt when he was lying down 
and had to cross his legs.  Further, he testified that he had 
trouble walking straight.  On visual demonstration, it was 
noted that he walked with his toes angled outward.  The 
veteran also testified that he wore a knee brace and that he 
took the medication Indomethacin on a daily basis for his 
knee and back problems.  He said that he had swelling of the 
knee, especially with prolonged use.  He further testified 
that he had to be careful walking, especially when turning 
around, otherwise his knee would collapse, and that he had a 
walker, which he used when he knew he had to walk any 
significant distance.  The veteran added that he had trouble 
going down stairs, in that he had to go sideways and very 
slow to avoid collapse of his knee.

The veteran underwent another VA medical examination of his 
right knee in October 1998.  It was noted that he had not 
been hospitalized or operated on since his last evaluation in 
January 1997.  Regarding current symptomatology, the veteran 
reported that he had daily pain in his knee all day long, and 
that it was aggravated by crossing his leg.  It was noted 
that he wore an elastic brace, because he felt that it made 
it more comfortable.  He denied any locking of the joint, but 
reported that buckling would occur if he put any pressure on 
the knee.  He also gave a history of chronic swelling in the 
knee.  He reported that he tried to provide evidence to the 
RO in the form of photographs of his knee edema, but that 
they would not look at these photos.  Additionally, he 
indicated that walking made his knees worse and, as a result, 
he decreased walking from five miles to one-eighth of a mile 
a day.  The veteran also reported that his knee might awaken 
him during the night, approximately four times each night.  
It was noted that his X-rays had shown evidence of 
chondrocalcinosis.  The veteran's knee was noted to be worse 
with changes in the weather, and better when he visited 
Arizona.

On examination, it was noted that the veteran's right knee 
measured 33 cm in circumference, compared to 34.5 cm on his 
left.  Similarly, his right calf measure 31 cm compared to 
31.5 cm on the left, while his right thigh measured 38 cm in 
circumference compared to 43 cm on the left.  It was noted 
that the latter indicated significant right thigh atrophy.  
It was further noted that the right knee had evidence of a 15 
cm post-surgical scar.  The veteran was found to have full 
range of motion for the right knee, that being from zero to 
140 degrees.  Also, he had a negative anterior drawer sign, a 
negative Lachman, and a negative McMurray sign.  His medial 
and lateral collateral ligaments were found to be stable.  
There was no specific evidence for chondromalacia of the 
patella.  However, there was nonspecific crepitus.  Further, 
the examiner noted that, as part of the DeLuca evaluation, 
the veteran was asked to squat down and arise to the standing 
position repetitively and to walk within the room.  The 
veteran was noted to have some near buckling of the knee with 
squatting.  When walking around the room, he was noted to 
walk with his right foot laterally rotated 45 degrees.  The 
veteran was also noted to have mild bilateral varus 
deformities of his knee joints.  The examiner estimated that 
the veteran would have functional loss of range of motion 
from 10 to 20 degrees in the right knee with provocation.  
Additionally, it was noted that squatting provoked pain.  

VA X-rays of the right knee taken in October 1998 revealed 
extensive chondrocalcinosis in the medial and lateral 
compartments of the knee.  There was joint space narrowing 
most prominent at the medial compartment of the knee with 
osteophyte formation.  Additionally, there was an 
enthesophyte at the insertion site of the quadriceps tendon 
on the patella.  There was also a small osteophyte at the 
articular surface of the superior patella.  However, there 
was no evidence for joint effusions.  Overall impressions 
were extensive chondrocalcinosis; and tricompartmental joint 
space narrowing and osteophyte formation, most prominent in 
the medial compartment of the knee.  Moreover, it was stated 
that these changes could be consistent with CPPD, and/or CPPD 
in combination with osteoarthritis.

The veteran underwent a new VA medical examination of his 
right knee in March 2000.  It was noted that his knee had 
deteriorated over the years, and that VA X-rays from 1996 
showed advanced degenerative joint disease.  It was noted 
that he had been scheduled for knee replacement surgery, but 
that this had not yet been done.  The veteran's main 
complaint was noted to be persistent right knee pain, 
deformity, swelling, and restricted motion.  Moreover, the 
veteran reported fatigability and weakness in his right knee, 
and that he had pain on a daily basis, made worse with 
standing or walking and made better by rest.  He also 
reported incoordination in his motion as well. 

Examination of the right knee showed moderate varus 
alignment.  Collateral ligaments were found to be stable.  
Range of motion lacked 5 degrees of extension, while flexion 
was to 120 degrees.  Moderate effusion was noted to be 
present.  Additionally, the medial joint line was found to be 
quite tender.  The lateral joint line was also tender and 
crepitation was present throughout range of motion testing. 
Lachman's sign was negative.  There was marked antalgia in 
the veteran's gait.  There was mild weakness in flexion and 
extension in his knee to repetitive testing against 
resistance.  There was also some mild incoordination in his 
gait.  Also, the examiner noted that X-rays were reviewed in 
conjunction with the examination, and were consistent with 
advanced degenerative arthritis of the veteran's right knee.  
The examiner stated that he would assign the veteran an 
additional 20 degree range of motion loss of flexion and an 
additional 5 degree loss of extension (i.e., 10 to 100 
degrees) for the DeLuca issues of the right knee.

A private medical report reflects that the veteran underwent 
total knee arthroplasty on April 3, 2000.  However, no post-
surgical records appear to be on file.

By a June 2001 rating decision, and concurrent Supplemental 
Statement of the Case, the RO, pursuant to Diagnostic Code 
5055, assigned a 100 percent rating for the right knee 
disability, effective April 3, 2000, with a 30 percent rating 
being effective June 1, 2001.  The RO stated that the 30 
percent rating was assigned pending an "at once" 
examination to determine the current nature of the veteran's 
residuals.

In an August 2001 statement, the veteran's representative 
contended that the symptoms reported on the March 2000 VA 
medical examination warranted a 60 percent rating under 
Diagnostic Code 5055.


Analysis.  In the instant case, the Board finds that the 
medical evidence clearly shows that the veteran's right knee 
disability is manifested by arthritis with limitation of 
motion.  The Board also notes that the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 are applicable in the 
instant case because the veteran has consistently reported 
that his right knee is manifest by pain and resulting 
functional impairment.  

There is no dispute that the right knee is manifest by 
arthritis/degenerative joint disease.  Under Diagnostic Codes 
5003 and 5010, painful motion warrants a 10 percent rating 
for the affected joint.  However, even when taking into 
consideration the veteran's complaints of knee pain, the 
objective medical evidence does not indicate limitation of 
flexion to 30 degrees or less, nor extension limited to 15 
degrees or more.  No such findings were made on range of 
motion testing on any of the VA medical examinations, nor in 
the private medical records.  Moreover, while there is 
objective evidence of atrophy of the right thigh and the 
October 1998 and March 2000 VA examinations indicated that 
the veteran would have additional limitation of motion, both 
indicated that the veteran's extension would be limited to no 
more than 10 degrees, which corresponds to a 10 percent 
rating under Diagnostic Code 5261.  Also, both of these 
opinions indicated that even with the additional impairment 
caused by the veteran's knee pain, his right knee would still 
have flexion to 100 degrees or more; these opinions do not 
indicate that his knee pain would result in flexion limited 
to 30 degrees or less.  Thus, the Board must conclude that 
the veteran is not entitled to a rating in excess of 10 
percent based upon his degenerative joint disease of the 
right knee and resulting limitation of motion.  38 C.F.R. 
§ 4.71a.

Pursuant to VAOPGCPREC 23-97 and 9-98, the Board finds that 
the veteran is entitled to a separate rating for his right 
knee based upon recurrent instability and subluxation of the 
right knee.  While clinical evaluations in January 1997, 
October 1998, and March 2000 showed stable ligaments and no 
signs of subluxation, the veteran has consistently reported 
that his knee would buckle/collapse on weightbearing, 
prolonged use, and if he is not careful walking.  Moreover, 
it was noted on the October 1998 VA medical examination that 
the veteran had some near buckling of the knee with 
squatting.  The medical evidence also shows that the 
veteran's right knee is manifested by varus deformity.  The 
December 1996 statement from Dr. H noted that there was 2 
degrees of varus, while the October 1998 VA examiner noted 
mild bilateral varus deformities.  The March 2000 VA medical 
examination showed "moderate" varus alignment.  Further, 
there was evidence of mild incoordination in the veteran's 
gait.  Taking into consideration the veteran's complaints of 
instability, and resolving all reasonable doubt in his favor, 
the Board finds that the objective medical evidence tends to 
show that the veteran experienced mild recurrent instability 
during the period of time in question.  See 38 C.F.R. §§ 4.3, 
4.7.  Accordingly, he is entitled to a separate 10 percent 
rating under Diagnostic Code 5257, from December 27, 1996 to 
April 2, 2000.  As there is no objective clinical evidence of 
more than mild subluxation or instability, a rating in excess 
of 10 percent is not warranted.  

The veteran's representative contends that the results of the 
March 2000 VA medical examination warrants at least a 60 
percent rating under Diagnostic Code 5055.  However, this 
Code was not applicable in the veteran's case until he 
actually had total knee replacement in April 2000.  
Consequently, this Code is not applicable with respect to 
evaluating the severity of the veteran's right knee 
disability for the period prior to April 3, 2000.  (As noted 
in the introduction, the issue of entitlement to a rating in 
excess of 30 percent from June 1, 2001 is addressed in the 
remand below.)

For the reasons stated above, the Board concludes that, prior 
to April 3, 2000, the medical evidence shows that the veteran 
is not entitled to a rating in excess of 10 percent for his 
right knee arthritis with limitation of motion, but a 
separate rating of 10 percent is warranted for mild right 
knee instability.  
ORDER

Entitlement to a  rating in excess of 10 percent for a right 
knee disability, prior to April 3, 2000, under Diagnostic 
Codes 5003, 5010, 5260, and 5261, is denied.

Entitlement to a separate rating of 10 percent for the right 
knee disability prior to April 3, 2000, under Diagnostic Code 
5257, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.


REMAND

As noted above, there are no medical records on file 
concerning the severity of the veteran's right knee 
disability following his total knee arthroplasty of April 3, 
2000.  Consequently, the Board has no basis upon which to 
evaluate whether he is entitled to a rating in excess of 30 
percent under Diagnostic Code 5055.  When the medical 
evidence of record is insufficient, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Therefore, a remand is required in the instant 
case with respect to the issue of entitlement to a rating in 
excess of 30 percent for a right knee disability from June 1, 
2001.

Since the Board has determined that a new examination is 
necessary, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disability since April 3, 2000.  
After securing any necessary release, the 
RO should obtain these records. 

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of his right knee disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


